Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 17, 18 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-16 and 19 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define a clothes treatment apparatus comprising a frame and a hanger body movable with respect to the frame and provided for hanging clothes or clothes hangers.  The apparatus includes first and second eccentric bodies having weights and rotational axis such that the axis and weights are off-center.  The apparatus includes a hanger driving unit that connects the vibrating body and hanger and the unit transmits vibrations generated by the rotating off-center eccentric weights to the hanger body.  The first eccentric portion and the second eccentric portion are configured to rotate at the same angular speed but in opposite directions.  The dependent claims further limit this independent claim and the other independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hapke, Moon et al. and Schober et al. and Yoo et al. and Kang et al. and Kim et al. illustrate cabinets with hanger arrangements and vibrating bodies for vibrating the hangers and aiding in treating clothes.  
INQUIRIES
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732